UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6620



CHARLES ANTON MCKAIN,

                                           Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden, FCI, Petersburg;
JANET RENO, Attorney General; UNITED STATES OF
AMERICA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-01-75)


Submitted:   July 12, 2001                 Decided:   July 24, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Anton McKain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Anton McKain appeals the district court’s order dis-

missing without prejudice his petition for a writ of habeas corpus

filed under 28 U.S.C. § 2241 (1994).   We have reviewed the record

and the district court’s memorandum and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

McKain v. Brooks, No. CA-01-75 (E.D. Va. Mar. 8, 2001).   We grant

McKain leave to proceed in forma pauperis.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2